Citation Nr: 0843010	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hearing loss, left 
ear.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for right knee 
disability.

4.	Entitlement to service connection for left knee 
disability.

5.	Entitlement to service connection for right foot 
disability.

6.	Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1993 including service in the Southwest Asia theater of 
operations from December 1990 to February 1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The tinnitus, right knee disability, left knee disability, 
right foot disability, and left foot disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Competent medical evidence does not show that the veteran 
has hearing loss in his left ear.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in June 2003, prior to the June 2004 
rating decision.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran does not have a current 
hearing loss disability, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain 
an examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  Service treatment records, statements 
from the veteran and his representative, and VA treatment 
records have been associated with the record.  In May 2005 
the veteran indicated that he did not have any additional 
information or evidence to submit.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Analysis

At the time of the veteran's entrance examination on June 
1980, the authorized audiological evaluation measured the 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
10
LEFT
5
5
5
5
15

The veteran underwent several other audiological evaluations 
during his time in service.  In October 1982, his audiogram 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
5
15
10
15


In June 1983, they were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
15
LEFT
10
5
5
0
5

In April 1986, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
15
15
LEFT
5
5
5
5
5

In February 1988, the results were:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
0
5
5
5
5

In May 1988:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
10
5
5
0
10

None of the above listed audiological evaluation results show 
sufficiently impaired hearing to be considered a disability 
under 38 C.F.R. § 3.385

In fact, only one test result, his right ear at 2000 hertz in 
April 1986, even shows impairment beyond the threshold for 
normal hearing, from 0 to 20 decibels.  See Hensley, 5 Vet. 
App. 155.

In April 2004, the veteran was given an audiological 
evaluation in conjunction with this claim.  At that time the 
results could not be determined the examiner observed that 
the volunteered responses were inconsistent with the 
distortion-product otoacoustic emission (DPOAE) test.  
Specifically, the examiner noted that the DPOAE results 
bilaterally were consistent with normal hearing and that 
Stenger interference levels suggest that the true thresholds 
for the veteran's left ear were at least 40 to 55 decibels 
better than those volunteered.  At this time, the claims 
folder does not contain any competent medical evidence of 
hearing loss.  Without evidence of a current disability, 
service connection cannot be granted.  See Brammer, 3 Vet. 
App. 225.




ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

VCAA

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
has not yet received notice consistent with Dingess.

Tinnitus Claim

The veteran claims tinnitus due to acoustic trauma suffered 
during combat in the Persian Gulf.  In April 2004, a VA 
audiologist refused to offer an opinion on whether the 
veteran's tinnitus could be attributable to acoustic trauma 
suffered by the veteran during combat in the Persian Gulf, 
citing that to do so would be speculative, thus the record 
does not contain a probative medical nexus opinion on the 
issue of tinnitus.

Knee and Foot Claims

The veteran was diagnosed with status post patellofemoral 
syndrome of both knees with residual pain, without current x-
ray findings of degenerative change in a May 2004 VA medical 
examination.  He was likewise diagnosed at that time with 
plantar fasciitis and hallus valgus (bunions) on both feet.  
The veteran's service treatment records do not show treatment 
for or a diagnosis of knee or foot disabilities, however, in 
his February 2005 VA Form 9, the veteran contended that his 
current disabilities are the result of the walking and 
running he did while in the infantry during his military 
service.  No medical nexus opinion has been offered as to 
whether any or all of these conditions could be attributable 
to this.  

Under the VCAA, VA is obligated to obtain a VA medical 
opinion for claims in cases, such as this one, where there is 
(1) evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Issue the veteran VCAA notice relative 
to the issues of degree of disability 
and the effective date of an award as 
noted above.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Then schedule the veteran for a new VA 
examination with the appropriate 
medical examiner(s) to determine the 
nature and etiology of his tinnitus, 
right knee disability, left knee 
disability, right foot disability, and 
left foot disability.  His claims 
folder should be available to and 
reviewed in conjunction with the 
exam(s).  All indicated testing should 
be conducted.  The examiner should 
opine whether it is at least as likely 
as not (meaning at least 50 percent 
probable) that the veteran's tinnitus, 
right knee disability, left knee 
disability, right foot disability, and 
left foot disability are related to his 
military service.

3.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained. If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


